Citation Nr: 1647078	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1965 to October 1968, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he is entitled to service connection for a neck disorder and a low back disorder.  The Veteran was afforded a VA examination pertinent to these issues in January 2012.  Unfortunately, the examiner provided a nexus opinion for a low back disorder, but not a neck disorder, despite finding frequent reports of ongoing neck pain in service.  The examiner noted a diagnosis of lumbar strain after a March 1966 assault in service but opined that the Veteran's current thoracolumbar degenerative joint disease was less likely than not to be related to that injury because there were no reports of low back symptoms for the remainder of the Veteran's active duty service or for forty years thereafter.  These factual findings are inaccurate.  The Veteran frequently reported low back pain during his active duty service.  An October 1967 service treatment record even noted a diagnosis of early degenerative disc disease apparently secondary to right leg shortening.  It is unclear whether there are medical findings to support the diagnosis, but further exam is indicated.  The Veteran also reported low back pain in a January 1969 statement and during a June 1980 VA examination.  

As there appear to be no reports of neck pain during the Veteran's active duty service but frequent reports of low back pain, and the VA examiner found the opposite, it appears likely that the VA examiner confused reports of neck and low back pain while reviewing the record.  A medical opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An additional VA examination is warranted to obtain adequate nexus opinions.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.  If any pertinent private treatment has been rendered, the appellant's assistance in obtaining those records should be requested as needed.

2.  Schedule the Veteran for an orthopedic or other appropriate examination for the purpose of determining the current nature and likely etiology of any neck or low back disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current neck or low back disorder had its origin in service or is in any way related to the Veteran's active service.  The examiner is specifically requested to address the November 1967 diagnosis of early degenerative disc disease and the June 1968 record noting scoliosis and kyphosis.  Discussion should also include consideration and explanation of whether the diagnosis is supported by available medical evidence.  In responding the examiner is asked to indicate whether there is other likely etiology of a chronic neck or low back disorder that may be unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3.  The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

4.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




